Citation Nr: 0626028	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease, status-post coronary 
artery bypass graft from December 1, 2002 to September 2, 
2003.

2.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, status-post coronary artery bypass 
graft on and after September 3, 2003.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1976 
to October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A medical record dated in January 2004 showed ulcers due to 
medications taken for the veteran's service-connected right 
knee disorder.  Additionally, VA examinations dated in 
September 2003 and December 2005 reported erectile 
dysfunction, secondary to medications taken for the veteran's 
service-connected hypertension.  Therefore, the Board finds 
that the issues of entitlement to an ulcer disorder and an 
erectile dysfunction disorder have been raised by the record.  
As these issues have not been developed for appellate review, 
they are referred to the RO for appropriate disposition.   


FINDINGS OF FACT

1.  From December 1, 2002, to September 2, 2003, coronary 
artery disease (CAD) status-post coronary artery bypass graft 
(CABG) was manifested by a metabolic equivalents (METs) level 
of 10.1 and continuous medication, but no evidence of cardiac 
hypertrophy or dilatation.

2.  On and after September 3, 2003, CAD status-post CABG was 
manifested by an ejection fraction of 45 to 60 percent, a 
METs level of 8.2, and no evidence of chronic congestive 
heart failure.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent from December 1, 2002 to September 2, 2003 for CAD 
status-post CABG have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7017 (2005).

2.  The criteria for an increased evaluation in excess of 60 
percent on and after September 3, 2003 for CAD status-post 
CABG have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an initial 
evaluation in excess of 10 percent from December 1, 2002 to 
September 2, 2003, and an increased evaluation in excess of 
60 percent on and after September 3, 2003, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to the 
initial adjudication and grant of entitlement to service 
connection for heart disease in March 2003, a letter sent by 
the RO in September 2002 notified the veteran of the 
information and evidence that would substantiate his claim.  
Although notice was not provided to the veteran prior to the 
initial adjudication of this claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
portion of the appeal that is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for CAD status-post CABG was granted by a 
March 2003 rating decision and a 100 percent evaluation was 
assigned under 38 C.F.R. § 4.104, Diagnostic Code 7017, 
effective from August 26, 2002 to November 31, 2002.  A 10 
percent evaluation was assigned effective December 1, 2002.  
In April 2003, the veteran filed a notice of disagreement 
asserting entitlement to an increased evaluation.  In a 
December 2003 rating decision, the RO assigned a 60 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7017, 
effective from September 3, 2003.  The veteran filed a 
substantive appeal alleging that the 60 percent evaluation 
should begin from the date of his claim, September 2002.  The 
RO issued supplemental statements of the case in March 2004 
and in August 2005, denying the veteran's claims.  Because 
100 percent is the highest possible evaluation, the periods 
at issue here are from December 1, 2002 to September 2, 2003, 
and on and after September 3, 2003.

December 1, 2002 to September 2, 2003

A January 2003 private medical record indicated that the 
veteran complained of difficulty raising his arm or taking a 
breath.  The veteran had regular heart rate and rhythm 
without murmurs.  The assessments included CAD.

A February 2003 fee-based VA heart condition and hypertension 
examination was conducted.  The veteran reported that he was 
diagnosed with hypertension in 1980 and with CAD in August 
2002.  He reported angina, shortness of breath, fatigue, and 
a heaviness of his chest.  The veteran did not have 
congestive heart failure but had coronary stents placed in 
2002.  The veteran reported taking continuous blood pressure 
medicines.  The veteran reported that he was unable to be 
physically active, but had no blood pressure-related 
functional impairment or lost work.  Upon examination, the 
veteran's general appearance, eye, neck, lung, and heart 
exams were normal.  He did not have congestive heart failure, 
cardiomegaly, or cor pulmonale.  There was no edema in the 
extremities and his pulses were 2+.  The chest x-rays showed 
status-post medial sternotomy, presumably for coronary bypass 
surgery.  There was no evidence of acute cardiopulmonary 
abnormality.  On the treadmill, the veteran went 8 minutes 
and 22 seconds, resulting in a 10.1 METs level.  The 
diagnosis was CAD, secondary to hypertension.

For this time period, the veteran's CAD status-post CABG was 
rated under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7017, and assigned a 10 percent evaluation which 
contemplates a workload of greater than 7 METs but not 
greater than 10 METs, and results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, continuous medication.  A 
30 percent evaluation requires a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7017.

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent.  First, the veteran's 
METs level was 10.1, not in between 5 and 7 METs.  Second, 
the evidence of record shows that the veteran did not have 
cardiac hypertrophy or dilatation.  Accordingly, an initial 
evaluation in excess of 10 percent from December 1, 2002 to 
September 2, 2003 for CAD status-post CABG is not warranted.  
See 38 C.F.R. § 4.104, Diagnostic Code 7017.

Consideration has been given to other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  But most of the diagnostic codes for diseases of 
the heart are rated identically to coronary bypass surgery.  
See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7007, 7011, 
7015-7016, 7020 (2005).  In addition, there is no evidence of 
record indicating hyperthyroid heart disease, 
supraventricular arrhythmias, implantable cardiac pacemaker, 
or cardiac transplantation.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7008, 7010, 7018, 7019 (2005).  Accordingly, 
no other diagnostic codes are for application.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of CAD, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran did not required 
frequent hospitalization from December 1, 2002 to September 
2, 2003, and the evidence of record does not show marked 
interference of employment due to CAD status-post CABG during 
this period.

On and after September 3, 2003

In September 2003, a fee-based VA hypertension and heart 
examination was conducted.  The veteran reported hypertension 
since 1979 and a double CABG in 2002.  He reported that his 
current symptoms included headaches, dizziness, flushing, and 
heart racing.  The veteran reported that this condition 
resulted in at least a week per year of time lost from work.  
Upon examination, there were no heart heaves, thrills, 
murmurs, or gallops.  There were regular first and second 
heart sounds.  There was no evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale.  The chest x-ray 
report noted the impression was status-post coronary bypass 
surgery through a median sternotomy, with no evidence of 
acute cardiopulmonary abnormality.  The electrocardiogram 
showed leftward axis, with left anterior hemiblock.  The 
echocardiogram showed cardiomyopathy with an ejection 
fraction (EF) of 45%, which was more likely than not 
secondary to CAD.  The diagnosis was cardiomyopathy.  The 
echocardiogram also showed recent wall motion abnormality, 
septal hypokinesis, minimal mitral regurgitation, A greater 
than E, suggestive of diastolic left ventricle dysfunction, 
and no pericardial effusion or intracardiac embolic source.

A January 2004 VA outpatient medical record noted a history 
of CAD and noted the heart was not enlarged, the rhythm was 
regular and normal in rate, and there was no murmur.  The 
assessments included CAD and hypertension.

A December 2005 VA heart examination was conducted.  The 
veteran reported that after his 2002 surgery, the chest pain 
improved but he continued to have pain upon exertion.  He 
attempted to resume his occupation as a mail carrier, but was 
unable to do so due to chest pain, fatigue, and 
lightheadedness.  The veteran reported chest pain and 
lightheadedness upon exertion, often occurring with lifting 
over fifty pounds or attempting to run.  He reported dyspnea 
with exertion and fatigue with such things as cleaning the 
bathtub.  The veteran reported that he could not mow the lawn 
without the aid of his wife, and that doing so caused 
fatigue, lightheadedness, shortness of breath, and chest 
pain.  He stated that the symptoms affected his daily 
activities, such as mowing the lawn, cleaning the house, or 
exercising, which all caused chest pain, lightheadedness, and 
dyspnea.  The veteran denied acute cardiac illness such as 
myocardial infarction, rheumatic heart disease, valvular 
surgery, and cardiac transplant.  The veteran reported that 
he medically retired in 2004.  

Upon physical examination, there was regular heart rate and 
rhythm, and no murmurs, gallops, rubs, lifts, heaves, or 
thrills.  There was chest wall tenderness to palpation.  An 
echocardiogram summary indicated normal left ventricular 
systolic function, left ventricular ejection fraction from 
55% to 60%, mild hypokineses of the septal wall, increased 
left ventricular wall thickness, and increased relative 
contribution of atrial contraction to left ventricular 
filling.  The impression was findings consistent with 
ischemic heart disease.  An exercise treadmill test resulted 
in a METs level of 8.20.  The test was stopped due to leg 
discomfort.  The conclusion was negative endurance treadmill 
test for exercise-induced ischemia.  A chest x-ray revealed 
hardware evidence of a previous coronary artery surgery, 
otherwise unremarkable heart and mediastinum, clear lungs, 
and no active chest disease.  The impression was hypertension 
with CAD status-post CABG, ejection fraction of 55% to 60%, 
and a METs level of 8.2.

On and after September 3, 2002, the veteran's CAD status-post 
CABG was rated under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7017, and assigned a 60 percent evaluation, 
which contemplates more than one episode of acute congestive 
heart failure in the past year; or where a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The maximum 100 percent 
evaluation requires chronic congestive heart failure, or; 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7017.

The preponderance of the evidence is against an increased 
evaluation in excess of 60.  First, the veteran's ejection 
fraction was measured at 45 percent and between 55 to 60 
percent, not less than 30 percent.  Second, the veteran's 
METs level was measured at 8.2, not at 3 METs or less.  
Third, in September 2003, there was no evidence of congestive 
heart failure and in December 2005, the veteran denied any 
acute cardiac illness.  Accordingly, an evaluation in excess 
of 60 percent from September 2003 for CAD status-post CABG is 
not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7017.

Consideration has also been given to other potentially 
applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  
But, as noted above, most of the diagnostic codes for 
diseases of the heart are rated identically to CAD.  See 
38 C.F.R. § 4.104, Diagnostic Codes 7000-7007, 7011, 7015-
7016, 7020.  In addition, there is no evidence of record 
indicating hyperthyroid heart disease, supraventricular 
arrhythmias, an implantable cardiac pacemaker, or cardiac 
transplantation.  See 38 C.F.R. § 4.104, Diagnostic Codes 
7008, 7010, 7018, 7019.  Accordingly, no other diagnostic 
codes are for application.

Additionally, the schedular evaluations in this case are not 
inadequate.  See 38 C.F.R. § 3.321(b)(1).  A rating in excess 
of 60 percent is provided for certain manifestations of the 
residuals of CAD status-post CABG, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  Id.  The veteran has not 
required frequent hospitalizations from September 2003 due to 
CAD status-post CABG.  Although the veteran medically retired 
in 2004, a total rating for compensation purposes based upon 
individual unemployability was granted effective June 2004, 
due to all the veteran's service-connected disorders.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for CAD status-
post CABG, from December 1, 2002 to September 2, 2003, is 
denied.

An evaluation in excess of 60 percent for CAD status-post 
CABG, on and after September 3, 2003, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


